Exhibit C
            18-22913-shl                 Doc 1          Filed 06/12/18        Entered 06/12/18 13:19:14                  Main Document           6/12/18 1:34PM
                                                                             Pg 40 of 42
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       Erlin Aneurys Almonte Vargas                                                                     Case No.
                                                                                  Debtor(s)                   Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  3,540.00
             Prior to the filing of this statement I have received                                        $                  3,540.00
             Balance Due                                                                                  $                       0.00

2.     $    310.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Credit report & filing fee

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the Debtor(s) in any contested matters, dischargeability actions, 2004 meetings, judicial lien
               avoidances, lien avoidances, US Trustee reviews/audits, relief from stay actions or any other adversary
               proceeding, preparation and filing of motions including motions pursuant to 11 USC 522(f)(2)(A) for avoidance of
               liens on household goods, motions to strip junior liens, filing fee for amended schedules after filing date, lift stay
               motions, motions objecting to claims, contempt, fee applications, other motions or applications and any ancillary
               work related thereto including travel. Loss Mitigation - only included if specified in client retainer as as per
               retainer agreement and for an additional fee.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 12, 2018                                                               /s/ Rick S. Cowle
     Date                                                                        Rick S. Cowle
                                                                                 Signature of Attorney
                                                                                 The Law Office of Rick S. Cowle P.C.
                                                                                 18 Fair Street
                                                                                 Carmel, NY 10512
                                                                                 845-225-3026 Fax: 845-225-3027
                                                                                 RCowlelaw@Comcast.net
                                                                                 Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
